DETAILED ACTION
	This is in response to the above application filed on 04/15/2020. Claims 1-14 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
 In line 4 of claim 1, “the movement” should be changed to “movement” or “a movement”.  
In line 8 of claim 1, “the axis” should be changed to “an axis”.
In line 9 of claim 1, “the spring” should be changed to “the at least one spring”. 
In line 16 of claim 1, “the through opening” should be changed to “a through opening”.
Claims 1, 2, 3, 4, 5, 7, and 9 recite “the pusher” throughout the claims. This limitation should be changed to “the at least one pusher” in order to remain consistent with the limitation set forth in claim 1.
In line 6 of claim 2, “the axis of the pusher” should be changed to “an axis of the at least one pusher”.
In line 8 of claim 2, “then” should be deleted.
In line 3 of claim 3, “the first cylinder” should be changed to “a first cylinder”.
In line 4 of claim 3, “cone” should be changed to “a cone”.
In line 4-5 of claim 3, “the second cylinder” should be changed to “a second cylinder”.
In line 6 of claim 3, “the first sleeve” should be changed to “a first sleeve”.
In lines 12-13 of claim 3, “after passing through the through opening light of the first cylinder’ should be changed to “after the first cylinder passes through the through opening” or similar.

In claim 4, there is insufficient antecedent basis for “the third cylinder”, “the fourth cylinder”, and “the first sleeve”.
In claim 5, there is insufficient antecedent basis for “the gripping part” and “the shutter part”.
Appropriate correction is required.
Examiner notes that many grammatical errors exist throughout the claims and not all have been identified. Measures should be taken to appropriately amend the claims into proper sentence format.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “at least one pusher movably arranged in the axis of the stem supported in the axis of the stem” in lines 8-9. It is unclear what configuration is being claimed by this limitation. For example, it is unclear if the claim is requiring the pusher to be housed within a portion of the stem, along an outside of the stem, or aligning with an axis of the stem. The term “in an axis” is unclear because an axis is an imaginary line and not a physical object that can have something in it. For the 
	Claim 1 recites “the through opening light” in lines 19 and 25. It is unclear what is meant by a through opening light. As best understood by the Examiner in light of the specification, this limitation is referring to the space of the through hole that is unoccupied by the shutter element. However, this is not clear as currently worded. Examiner suggests deleting the word “light” from the phrase throughout the claims.
Claim 1 recites “the first output angle” in line 23 and “the second output angle” in line 27. There is insufficient antecedent basis for these limitations in the claims. Further, it is unclear if the first and second output angles are the same as the output angle referenced in lines 12 and 21, or if they are separate output angles.
Claim 3 recites “the clipping machine stem housing” in line 6. There is insufficient antecedent basis for this limitation in the claims and it is unclear what element this limitation is referring to i.e. the stem, the housing, or a separate element.
Claims 6, 8, and 10-14 recite “the clipping machine according to claim 1 further comprising a least two movably connected pushers”. Because the claim is written as the device of claim 1 further comprising a least two movably connected pushers, it is unclear if these a least two movably connected pushers are a part of the at least one pusher set forth in claim 1 or an additional set of pusher. As written, the claim appears to set forth an additional at least two pushers. However, in light of the specification, they appear to include the same pushers.
Claims 6, 8, and 10-14 recite “consisting the knob resulting in rotational movement of the second pusher and the stem relative to the first pusher, the second sleeve with the knob, to which the stem is connected”. As written, it is unclear what this limitation is intending to set forth. It is unclear what the stem is connected to and which elements are caused to rotate by rotation of the knob.
Double Patenting
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 5,810,240).
Regarding claim 1, Robertson discloses a laparoscopic clipping machine (10, FIGs 1-3) for application of clips on tissue structures (Col 4 lines 30-53), enclosed in a housing (12, col 4 lines 37-40), comprising: a pair of movable jaws (18, 38, FIG 3, col 4 line 66-col 5 line 17) mounted on a stem (16, FIG 1) whose operational movement for clamping the clips is indirectly triggered by the movement of a handle (Col 6 lines 5-27), at least one spring (Col 10 lines 25-29), a mechanism directly triggering operational movement of the jaws including at least one pusher (66, FIG 3, col 6 lines 5-65) movably arranged in the axis of the stem (66 is movable within 16 along the longitudinal axis of 16) supported in 
Regarding claim 2, Robertson discloses the through opening is oval in the longitudinal cross-section (FIGs 3, 10, and 12 show the oval shape of opening 98), the oval has a shorter diameter 9Height of the opening) and a longer diameter (Longitudinal width of the opening), and the longer diameter of the oval is directed along the axis of the pusher (FIG 3) and the shorter diameter of the oval is perpendicular to the pusher axis (The shorter diameter is in a direction perpendicular to the longitudinal axis of the pusher, FIG 30) and then the longer diameter of the oval is longer than the widest part of the shutter element (The longer diameter of opening 98 is longer than the largest part of 90, FIG 3 and see FIG 32 where 90 is inserted within the opening).  
Regarding claim 5, Robertson discloses the movable shutter element essentially comprises the gripping part (Distal head portion of 90 attached to shaft 92, FIG 14) mounted on the clipping machine housing (FIGs 33-35 show how this portion is mounted in contact with housing 12) and the shutter part (Shaft 92) permanently connected to the gripping part (The two pieces are substantially permanently attached because they are not disclosed as being detachable and remain connected through normal use of the device) and the shutter part passes through the pusher through opening light (FIGs 33-35 show 92 passing through opening 98 in pusher 66), and wherein the shutter part has the shape of a cam (94 and 96 act as cam surfaces when they engage with 66) with a width (Width at 96) and a height (Height at 94), which shutter part is movably guided, by means of the gripping part (92 is rotated by grasping of the distal head portion), in the pusher through opening, so that, after passing the through opening light of the pusher of the shutter part in such a way that the width of the shutter part covers the through opening light, a partially limited longitudinal movement of Page 5 of 12Application No. 16/849,684Preliminary AmendmentAttorney Docket Number K4359.10002US01the pusher is obtained, resulting in the first output angle (Col 7 lines 2-15), and after rotating the shutter element using the gripping part of the shutter element, so that, the height of the shutter part covers the through opening light, and then the significantly limited longitudinal movement of the pusher is obtained, resulting in the second output 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771